From the record in this case we observe that the state introduced only Mr. Blair in making out its case in chief. He swore that on a certain night he went to appellant's house and bought from him a quart of whiskey, for which he paid $3.00. Appellant then took the stand and testified that he did not sell any whiskey to Blair; that he had no whiskey on his place, either that night or the day following when the officers with a search warrant came and searched his place. Appellant's wife also swore that he had no whiskey on the place. In its rebuttal the state put on the stand officer Springs, who swore that he accompanied Blair to a point near appellant's house, at which place Blair left but presently came back with a quart of whiskey which witness saw and tasted. He further swore, over objection, that the next day he went to appellant's house with a search warrant and found buried in the smoke house a gallon bottle of whiskey which he tasted and which, in his judgment, was the same kind and character of whiskey as that had by Blair the night before; also that he found in his search fifteen gallons of whiskey mash.
Appellant stresses the objection he made to the introduction of the finding of the gallon of whiskey by Mr. Springs the morning after the sale alleged to have been made to Blair the night before. The question is not a new one. In Brown v. State, 99 Tex.Crim. Rep., where the charge was illegal selling, we said:
"Evidence showing the possession of a quantity of whiskey by accused shortly after the alleged sale was unquestionably material and tended to affect the direct issue under investigation. It is true accused was not charged with possessing the whiskey for the purpose of selling it, but the effect of the evidence introduced by the state was to induce the jury to believe that he had it with such intent, and was actually carrying it out. The fact *Page 33 
of possession was introduced by the state as a criminative circumstance against him."
In Reub v. State, 93 Tex.Crim. Rep., the accused being convicted of the offense of selling intoxicating liquor, we said:
"We have frequently held that testimony of the manufacture by the accused of intoxicating liquor is admissible and has probative force when the charge against him is the selling of intoxicants."
The facts in that case showed that on a different occasion from that of the alleged sale the officers searched appellant's place of business and in a small building immediately in the rear of his bakery liquor was found in process of making. On a trial of one charged with the manufacture of liquor, proof of several sales, shortly before the finding of a still, was upheld in Newton v. State, 94 Tex.Crim. Rep.. Proof of finding the apparatus and material for making whiskey on appellant's premises was admitted upon his trial for selling in Dameron v. State, 97 Tex.Crim. Rep.. Nichols v. State,97 Tex. Crim. 176, quotes approvingly from Branch's Ann. P. C., Sec. 2347, as follows:
"Proof of other offenses is admissible * * * when it is sought to show the guilt of defendant by circumstantial evidence and such proof of another offense connects or tends to connect the defendant with the alleged offense for which he is being tried, or when it tends to defeat the defensive theory."
Under all these authorities and facts herein we think the testimony of Mr. Springs was admissible.
Even though direct testimony is relied on to make out a case, the state has the right to support such testimony by proof of corroborative circumstances. This is especially true when the direct testimony supporting the state's case is combated by the defense.
It needs no argument to make plain the proposition that one can not sell and deliver whiskey, who has no whiskey. It needs no argument to make plain the further proposition that testimony of the purchase of any quantity of whiskey, or of any other article for that matter, is strongly supported by proof that the alleged seller has in his possession either at the time or reasonably near thereto a quantity of whiskey or of such other articles. Proof that appellant was in possession of the bottle of whiskey the next day and of the material for making whiskey, was competent and admissible.
One on trial for an assault with a pistol who took the stand and denied the assault, and denied having the pistol, — could hardly complain of proof by the state in rebuttal of the fact that he did own a pistol and had been seen with it the day before the *Page 34 
alleged assault. Illustrations might be multiplied. We quote further from Nichols v. State, 97 Tex.Crim. Rep.; opinion by Morrow, P. J.:
"Considering the appellant's testimony denying that he manufactured the whiskey and the various attacks made by him upon the credibility of the witness relied upon by the state and the other defensive evidence mentioned, was it not relevant and competent that the state show that near the time and place at which the offense was committed, the appellant, in connection with his son, one of the conceded actors in the commission of the offense, was in possession of articles such as the still produced and engaged in selling it and conveying it to the purchaser? We think this question should be answered in the affirmative, and that such answer is consistent with the rule quoted from Mr. Branch announcing the prevailing exceptions in this state and in harmony with many of the cases to which reference has been made in this opinion."
The authorities cited by appellant in his motion have been reviewed, but each is distinguishable. For instance Stewart v. State, 272 S.W. 202, is cited. The defense in that case was alibi. The state was allowed to prove the finding near appellant's premises of a still and five gallons of whiskey some days after the alleged sale. This court held that such proof shed no light on the issue as to whether the accused was at home on the day of the alleged sale. Substantially the same appears in Graeb v. State, 283 S.W. 819, which is cited. Donaldson v. State, 260 S.W. 185, seems to hold against the appellant's contention. In that case the charge was selling. This was denied by the accused who also swore he had no liquor in his yard or possession. We upheld the action of the lower court in admitting proof that three bottles of liquor were found in his yard on a date different from that of the alleged sale but reasonably near. Such testimony in the instant case being admissible, it served the double purpose of impeaching the accused who denied his possession of the whiskey and mash found, and denied knowledge of the fact that the officer found same in his smokehouse, as well as making more likely the fact of his sale to Blair.
Appellant excepted to the charge of the court for its failure to limit the purpose of the admission of the testimony "to those specific purposes for which it was admitted." Supposed error in the failure of the court to limit the purpose for which this evidence was admitted, is also urged in appellant's motion for rehearing. Mr. Branch cites many authorities in Sec. 189 of his Ann. P. C., wherein is stated:
"Testimony does not have to be limited where it can only be *Page 35 
used by the jury for the purpose for which it was introduced."
As said by us in the Brown case, supra, the evidence of the finding of the bottle of whiskey and the whiskey mash the morning following the alleged sale the night before, was relevant to the main issue. It therefore needed no limitation. The court here plainly told the jury in his charge that appellant was on trial only for selling liquor, and unless they believed beyond a reasonable doubt that he sold said liquor he should be acquitted. To infer that the jury may have concluded that they were trying appellant for possession of the bottle of whiskey or the mash found the next morning, seems far fetched and against reason. We fail to see how the jury could have appropriated the testimony referred to for any other purpose than impeachment or as shedding light on whether appellant sold the whiskey to Blair.
Being unable to agree with any of the contentions of appellant, the motion for rehearing will be overruled.
Overruled.